Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2020 has been entered with the RCE of 15 January 2021.

Reasons for Allowance
Claims 1, 3-18, and 37; and claims 19-28 and 30-36 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of independent claims 1 and 19.  Specifically, the limitation defining the independent claims over the teachings of the prior art is the conjunction of 1) a first layer having an interconnected silicon source material comprising elemental silicon, wherein elemental silicon accounts for 10 – 70 vol% of the first layer and 2) a second layer in mass transfer communication with the interconnected silicon source material.
As amended, claims 1 and 19 both require the presence of elemental silicon in the first layer.  The most pertinent reference is considered to be the previously cited U.S. 
Separately, although the composition of a single-layered bond coat having the composition of the claimed first layer is known (e.g. U.S. 2014/0072816 A1 and U.S. 2016/0145159 A1, henceforth “Lee” and “Landwehr”, respectively), the relevant layers of Lee and Landwehr do not have deposited thereupon a layer reading on the claimed second layer.  
Furthermore, Examiner is of the opinion that Lee and Landwehr cannot be fairly used to address the deficiencies in the NASA references, for the construction of a modified multilayered bond coat of the NASA references that would read on the claimed invention would require improper hindsight.  Specifically, sub-layers of the multilayered bond coats disclosed in the NASA references are graded in nature (with decreasing silicon content moving away from the substrate).  As neither of Lee and Landwehr teaches the inclusion of a silicide in the bond coat (viz. material included in the upper sub-layers in the multilayered bond coat of the NASA references), the only way a proposed modification of the NASA references could read on the claimed invention is to have a lowermost first sub-layer containing elemental silicon (and other dispersed phases) but be free of silicides.  This modification alone is considered to require improper hindsight, as it is per se as a function of separation from the substrate, and none of the NASA references teaches or suggests this.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are generally directed to silicon-containing bond coats used for high temperature applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Z. Jim Yang/Primary Examiner, Art Unit 1781